OPINION — AG — PAGES 300 AND PAGES 303 THE COURT SAYS THAT THE FIRST PROHIBITION CONTAINED IN ARTICLE XXII, SECTION2 OKLAHOMA CONSTITUTION PROHIBITS CREATION OF A CORPORATION FOR THE PURPOSE OF DEALING IN REAL ESTATE OUTSIDE OF CINCORPORATED CITIES OR TOWNS AS AN ARTICLE OF COMMERCE (I.E. LAND COMPANIES); AND THAT THE REFERENCE OF "NECESSARY AND PROPER" IS INTENDED AS AN EXCEPTION TO THE SECOND PROHIBITION CONTAINED IN ARTICLE XXII, SECTION 2 AND IS APPLICABLE TO CORPORATION OTHER THAN LAND COMPANIES. THUS, IT WOULD APPEAR FROM THE OPINION IN THE `LEFLORE' CASE THAT A CORPORATION FORMED FOR THE PURPOSE OF INVESTING IN REAL ESTATE CANNOT TAKE TITLE TO REAL ESTATE LOCATED OUTSIDE OF THE CORPORATE LIMITS OF THE CITY OR TOWN. (GERALD WEIS)